Case 1:18-cv-03351-RLY-DLP Document 60 Filed 04/18/19 Page 1 of 2 PageID #: 410




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CARDINAL SQUARE, LLC,                     )
                                           )
             PLAINTIFF,                    )
                                           )                     Case No. 1:18-cv-03351-RLY-DLP
 v.                                        )
                                           )                     Electronically Filed
 ENVELOP GROUP, LLC,                       )
 VALIDATED CUSTOM SOLUTIONS, LLC,          )
 OPEN CONTROL SYSTEMS, LLC,                )
 LG ELECTRONICS USA, INC.,                 )
                                           )
             DEFENDANTS.                   )
 __________________________________________)
                                           )
 OPEN CONTROL SYSTEMS, LLC,                )
                                           )
       COUNTERCLAIM PLAINTIFF,             )
                                           )
 v.                                        )
                                           )
 CARDINAL SQUARE, LLC,                     )
                                           )
       COUNTERCLAIM DEFENDANT.             )

     ENVELOP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
   FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

         Defendant, Envelop Group, LLC (“Envelop”), moves the Court for an order dismissing

 Plaintiff’s Second Amended Complaint against Envelop for failure to state a claim upon which

 relief can be granted. In support of this Motion, Envelop submits its Memorandum in Support and

 further states:

         1.        Plaintiff’s fraud claims against Envelop are not pleaded with particularity;

         2.        Plaintiff’s fraud claims against Envelop are based on future promises that are not

 actionable; and

         3.        Plaintiff’s conclusory recitations of the elements of an “alter ego” claim and



                                                    1
Case 1:18-cv-03351-RLY-DLP Document 60 Filed 04/18/19 Page 2 of 2 PageID #: 411




 allegations of “ownership and control” are insufficient to pierce the corporate veil.

        WHEREFORE, Defendant, Envelop Group, LLC, respectfully moves for an order of

 dismissal.

                                                       Respectfully Submitted,

                                                       FAEGRE BAKER DANIELS LLP

                                                       /s/ Matt McCubbins
                                                       Mark A. Voigtmann (#15870-49)
                                                       Matt McCubbins (#28298-31)
                                                       Faegre Baker Daniels LLP
                                                       300 N. Meridian Street, Suite 2700
                                                       Indianapolis, Indiana 46204
                                                       Ph: (317) 237-0300
                                                       mark.voigtmann@faegrebd.com
                                                       matt.mccubbins@faegrebd.com

                                                       Counsel to Defendant,
                                                       Envelop Group, LLC.


                                       Certificate of Service

        I hereby certify that on April 18, 2019, a copy of the foregoing was electronically filed via

 the CM/ECF System, which will be served on all parties of record in the case by electronic mail.



                                                       /s/ Matt McCubbins




                                                  2
